Ducker, Judge:
The claimant, Peter Chapman, of Lenore, West Virginia, claims damages against the State Road Commission in the sum of $73.24 occasioned by a rock fall from a mountain upon claimant’s automobile, a 1965 Volkswagon, in which claimant was traveling north on State Route 65 about nine miles from Belco, Mingo County, West Virginia, on October 5, 1967. The rock fell upon claimant’s automobile as a result of Aid to Families with Dependent Children of the Unemployed workers clearing the mountain side and there being no flagman or sign on the road to warn traffic of any damage. The facts are stipulated by the respondent as true and the amount of the costs of repair as reasonable. We are of the opinion that the claimant has a just claim, and accordingly we award him the sum of $73.24.
Award of $73.24.